     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 1 of 43



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 FEDERAL TRADE COMMISSION, STATE OF NEW :
 YORK, STATE OF CALIFORNIA, STATE OF    :
 OHIO, COMMONWEALTH OF PENNSYLVANIA,    :             20cv706 (DLC)
 STATE OF ILLINOIS, STATE OF NORTH      :
 CAROLINA, and COMMONWEALTH OF          :           OPINION AND ORDER
 VIRGINIA,                              :
                                        :
                          Plaintiffs,   :
                                        :
                -v-                     :
                                        :
 VYERA PHARMACEUTICALS, LLC, AND        :
 PHOENIXUS AG, MARTIN SHKRELI,          :
 individually, as an owner and former   :
 director of Phoenixus AG and a former :
 executive of Vyera Pharmaceuticals,    :
 LLC, and KEVIN MULLEADY, individually, :
 as an owner and former director of     :
 Phoenixus AG and a former executive of :
 Vyera Pharmaceuticals, LLC,            :
                                        :
                          Defendants.   :
                                        :
 -------------------------------------- X

APPEARANCES

For plaintiff Federal Trade Commission:
Markus H. Meier
Bradley S. Albert
Armine Black Daniel W. Butrymowicz
D. Patrick Huyett
Neal J. Perlman
J. Maren Schmidt
James H. Weingarten
Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, DC 20580
(202) 326-3748

For plaintiff State of New York:
Letitia James
Christopher D’Angelo
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 2 of 43



Elinor R. Hoffman
Saami Zain
Amy McFarlane
Jeremy Kasha
Bryan Bloom
Office of the New York Attorney General
Antitrust Bureau
28 Liberty Street, 20th Floor
New York, NY 10005
(212) 416-8262

For plaintiff State of California:
Michael D. Battaglia
Office of the Attorney General of California
455 Golden Gate Avenue, Suite 11000
San Francisco, CA 94102
(415) 510-3769

For plaintiff State of Ohio:
David Yost
Beth Finnerty
Elizebeth M. Maag
Office of the Ohio Attorney General
150 E. Gay Street, 22nd Floor
Columbus, OH 43215
(614) 466-4328

For plaintiff Commonwealth of Pennsylvania:
Josh Shapiro
Tracy W. Wertz
Joseph Betsko
Stephen Scannell
Pennsylvania Office of Attorney General
Strawberry Square, 14th Floor
Harrisburg, PA 17120

For plaintiff State of Illinois:
Richard S. Schultz
Office of the Attorney General of Illinois
100 W. Randolph Street, 11th Floor
Chicago, IL 60601
(312) 814-3000

For plaintiff State of North Carolina:
Joshua H. Stein
K.D. Sturgis
Jessica V. Sutton


                                   2
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 3 of 43



North Carolina Dept. of Justice
Consumer Protection Division
114 West Edenton Street
Raleigh, NC 27603
(919) 716-6000

For plaintiff Commonwealth of Virginia:
Mark R. Herring
Sarah Oxenham Allen
Tyler T. Henry
Office of the Attorney General of Virginia
202 North Ninth Street
Richmond, VA 23219

For defendants Vyera Pharmaceuticals, LLC and Phoenixus AG:
Stacey Anne Mahoney
Sarah E. Hsu Wilbur
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, NY 10178
(212) 309-6000
Scott A. Stempel
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, D.C. 20004

Steven A. Reed
Francis A. DeSimone
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
(215) 963-5000

Noah J. Kaufman
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02210
(617) 341-7700

For defendant Martin Shkreli:
Christopher H. Casey, Esq.
A.J. Rudowitz, Esq.
Duane Morris LLP
30 South 17th Street
Philadelphia, PA 19103-4196
(215) 979-1155



                                   3
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 4 of 43



Edward T. Kang
Kandis L. Kovalsky
Kang, Haggerty & Fetbroyt LLC
123 S. Broad St. #1670
Philadelphia, PA 19109
(215) 525-5852

For defendant Kevin Mulleady:
Kevin J. Arquit
Albert Shemmy Mishaan
Kenneth R. David
Kasowitz Benson Torres LLP
1633 Broadway
New York, NY 10023
(212) 506-1700


DENISE COTE, District Judge:

     The Federal Trade Commission (“FTC”) and seven states bring

claims for violations of §§ 1 and 2 of the Sherman Act, 15

U.S.C. §§ 1, 2; § 5(a) of the FTC Act, 15 U.S.C. § 45(a); and

various state statutes.    They allege that Vyera Pharmaceuticals,

LLC (“Vyera”), together with its parent company, Phoenixus, AG

(“Phoenixus”), and two of the companies’ owners and executives,

Martin Shkreli and Kevin Mulleady (together, the “Individual

Defendants”) designed and implemented a comprehensive scheme to

block lower-cost generic drug competition to Daraprim, a branded

drug used to treat the potentially fatal infection

toxoplasmosis.   As alleged, this unlawful scheme enabled the

defendants to raise the price of Daraprim from $17.50 per tablet

to $750 per tablet overnight, even though Daraprim had long ago

lost its patent protection.



                                   4
         Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 5 of 43



         On May 22, 2020, the defendants moved to dismiss all of the

claims against them pursuant to Rule 12(b)(6), Fed. R. Civ. P.

For the reasons stated below, the motions to dismiss are denied

as to all claims except the claim brought under the Pennsylvania

Unfair Trade Practices and Consumer Protection Law (“UTPCPL”).

                                  Background

         The following facts are taken from the Amended Complaint.

They are assumed to be true for the purpose of deciding these

motions.

    I.     Generic Pharmaceutical Drugs

         Generic drugs are chemically identical versions of branded

drugs.      After the patent on a branded drug has expired, a

generic drug may compete with its branded counterpart.             Generic

versions of branded drugs are usually sold at lower prices and

that price competition is critical to lowering the price of

prescription drugs in the United States.

         To promote competition, governments have enacted drug

substitution laws that encourage and facilitate the substitution

of generic drugs for their branded equivalents. 1           While a company




1 The regulatory scheme employed by the FDA is governed by the
federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 301 et seq.,
as amended by the Drug Price Competition and Patent Term
Restoration Act of 1984 (the “Hatch-Waxman Act”), and the
Medicare Prescription Drug, Improvement, and Modernization Act
of 2003, 21 U.S.C. §§ 355(b)(2) and 355(j) and 35 U.S.C. §
271(e).


                                       5
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 6 of 43



seeking to market a branded drug must first file a New Drug

Application (“NDA”) with the Food and Drug Administration

(“FDA”) demonstrating the safety and efficacy of the

pharmaceutical product, a company seeking to market a generic

version of the branded drug may file an Abbreviated New Drug

Application (“ANDA”) with the FDA that affords an expedited

process for gaining FDA approval.      21 U.S.C. § 355(j).

     An ANDA applicant must demonstrate bioequivalence between

the generic drug and its branded counterpart, i.e. that there is

no significant difference in the rate and extent to which the

drug’s active ingredient becomes available to the body.          Id. §§

355(j)(2)(A)(iv), 355(j)(8)(B)(i).      To conduct bioequivalence

testing, an ANDA applicant must acquire substantial quantities

of the branded drug to which it compares its generic product.

An ANDA applicant normally can obtain sufficient samples of the

branded drug to conduct bioequivalence testing by purchasing

samples through established distribution channels such as drug

wholesalers.

     An ANDA applicant also must secure a supply of the branded

drug’s active pharmaceutical ingredient (“API”), which is the

ingredient that provides the drug’s pharmacological activity.

The applicant must identify its API supplier to the FDA.          The

API supplier’s product, manufacturing process, facility, and

quality controls must receive FDA approval for an ANDA


                                   6
        Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 7 of 43



application to move forward.        If an ANDA applicant purchases API

from a supplier whose manufacturing of that API has already been

approved by the FDA, the FDA’s approval process of the ANDA

application may be expedited by a period of months or years.

  II.     Vyera

     A. The Founding of Vyera and Acquisition of Daraprim Rights

     Martin Shkreli made his debut in the pharmaceutical

industry in 2011 when he founded Retrophin, Inc.           Retrophin

acquired a drug named Thiola, raised its price by 2,000%, and

restricted its distribution to prevent competition from generic

drugs.    In 2014, Shkreli was removed from Retrophin by the

company’s board of directors for misconduct.

     In 2014, Shkreli launched Vyera with the help of Kevin

Mulleady.     Vyera is a wholly-owned subsidiary of Phoenixus.

This Opinion refers to Vyera and Phoenixus collectively as

“Vyera,” unless otherwise specified.

     In April 2015, Vyera made an unsolicited bid to Impax

Laboratories, Inc. (“Impax”) for the U.S. rights to the branded

drug Daraprim.       Daraprim is used to treat toxoplasmosis, an

infection that can be fatal for immunocompromised individuals,

particularly those with cancer or HIV/AIDS.           Daraprim was

approved by the FDA in 1953.        In 2010, Daraprim was sold for $1

per tablet.       Between 2010 and 2015, its price increased to

$13.50 per tablet.       Daraprim’s API is pyrimethamine.


                                      7
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 8 of 43



     Impax had acquired the rights to Daraprim in March 2015,

only one month before Impax received Vyera’s bid.         Impax

assessed Daraprim, then priced at $13.50 per tablet, as an asset

with declining annual revenues of $5 million or less.         In June

2015, Impax developed a restricted distribution system for

Daraprim and raised its price from $13.50 to $17.50.

     On August 7, 2015, Vyera acquired the U.S. rights to

Daraprim for $55 million.     This price was triple Impax’s net-

present-value assessment of Daraprim and more than 11 times

Daraprim’s annual net revenues.

     The day after finalizing the deal, Vyera raised the price

of Daraprim from $17.50 to $750 per tablet -- an increase of

more than 4,000%.   At the time of Vyera’s acquisition of

Daraprim, Mulleady informed Vyera’s employees that it was

Vyera’s “#1 priority” to establish a restricted distribution

system similar to that employed for Thiola at Retrophin.

     Daraprim’s price increase quickly gained public attention.

In November 2015, the Senate Special Committee on Aging (the

“Committee”) launched a bipartisan investigation into dramatic

price increases of several off-patent drugs, including Daraprim.

The Committee heard testimony from Vyera executives confirming

that Vyera built a restricted distribution system for Daraprim

to block generic drug competitors from gaining access to

Daraprim and conducting bioequivalence testing.        The Committee


                                   8
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 9 of 43



found that Vyera’s restricted distribution of Daraprim was part

of Vyera’s plan to “defend its shocking price increase and

subsequent increased revenue against potential competition.”

     B. Anti-Competitive Conduct

     The Amended Complaint describes a sophisticated scheme to

depress competition by generic drug manufacturers with the

branded drug Daraprim.    To effect this scheme, Vyera entered

into three categories of contractual agreements:        the restricted

distribution agreements, exclusive supply contracts, and data-

blocking agreements.

     i.   Restricted Distribution System

     Through a restricted distribution system, the defendants

sought to impede access to Daraprim and thereby prevent generic

drug manufacturers from obtaining sufficient quantities of

Daraprim to conduct bioequivalence testing.        Vyera uses ICS, a

third-party logistics provider, to receive Daraprim from Vyera’s

manufacturer and ship it to one of Vyera’s four approved

distributors, one of which is Optime Care Inc. (“Optime”).             ICS

is not permitted to sell Daraprim to any other purchaser without

Vyera’s approval.

     In turn, Vyera’s contracts with its four distributors

permit them to sell Daraprim only to specific types of

purchasers, namely specific hospitals, government purchasers,

specialty pharmacies, and state AIDS Drug Assistance programs.


                                   9
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 10 of 43



None of the contracts between Vyera and its distributors permit

sales to generic pharmaceutical companies absent Vyera’s

approval. 2   Vyera compensates its distributors by paying them a

percentage of Daraprim’s wholesale acquisition cost (the “WAC”) 3

for each sale that it makes.

     Vyera also imposes resale restrictions on the downstream

purchasers to whom its distributors sell, i.e. hospitals and

pharmacies.    For instance, in May 2018, Vyera entered a contract

with its distributor Optime that requires hospitals purchasing

Daraprim to guarantee that Daraprim would not be resold “for any

reason unless approved in writing by Vyera or its designee.”

Vyera also has direct agreements with hospitals and pharmacies

that require them to use Daraprim only to treat hospital

patients or patients with a prescription.

     In addition to these resale restrictions, Vyera has limited

the quantity of Daraprim that approved purchasers may acquire

from distributors.    A generic competitor needs between 5 to 10

bottles of Daraprim to conduct bioequivalence testing.          Vyera

limits distributors from selling more than 5 bottles of Daraprim




2 The Amended Complaint does not specify precisely when the
restrictive distribution contracts were executed or when they
expire, but does allege they are still in effect.

3 The WAC is the publicly available list price for drugs
published by the industry. Astrazeneca AB v. Apotex Corp., 985
F. Supp. 2d 452, 468 n.12 (S.D.N.Y. 2013)


                                   10
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 11 of 43



to a single customer absent Vyera’s approval.        As recently as

August 2019, Shkreli and Mulleady discussed further restricting

the sales of Daraprim to one bottle at a time.

     ii.   Exclusive Supply Contracts

     Vyera has entered into exclusive supply contracts with

manufacturers of pyrimethamine to preclude others from obtaining

access to an FDA-approved pyrimethamine manufacturer.          After

negotiations lasting over a year, in January 2017, Fukuzyu

Pharmaceutical Co., Ltd. (“Fukuzyu”) agreed to a contract --

still in force today -- that gives Vyera the exclusive U.S.

rights to Fukuzyu’s supply of pyrimethamine for human use.

Vyera informed Fukuzyu that the exclusivity provision was

intended to prevent generic pharmaceutical competitors from

purchasing pyrimethamine.

     After learning that another company, RL Fine Chem (“RL

Fine”), was preparing to seek FDA approval for the manufacture

of pyrimethamine, Vyera entered an exclusive supply agreement

with RL Fine in November 2017.      Pursuant to that agreement,

Vyera was obligated to pay RL Fine a percentage of its Daraprim

net revenues whether or not it received API from RL Fine and

whether or not RL Fine ever received FDA approval for the

production of the API.     Over the course of just a few years,

Vyera paid FL Fine millions of dollars but never received any

pyrimethamine from it or sought approval by the FDA for use of


                                   11
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 12 of 43



RL Fine-manufactured pyrimethamine in Daraprim.         Invoking their

contract, Vyera directed RL Fine to cease supplying

pyrimethamine to two manufacturers of generic drugs. 4

     Vyera also contacted another company that has sought FDA

approval for the manufacture of pyrimethamine, Ipca Laboratories

Ltd. (“Ipca”).   When Ipca informed Vyera that the FDA had banned

imports of Ipca’s pyrimethamine due to manufacturing

deficiencies, Vyera informed investors that this ban would cause

“significant disruption” and delay to generic competitors

planning or hoping to use Ipca as a pyrimethamine supplier.

     iii. Data-Blocking Agreements

     Vyera has entered into data-blocking agreements with two of

its distributors.    Pursuant to these agreements, Vyera pays

these distributors a fee in exchange for their agreement not to

sell their sales data to aggregators of market data.          One

distributor receives a fixed monthly fee, while the other

receives a percentage of Daraprim’s WAC per unit sold.          The

Amended Complaint alleges that these data-blocking agreements

prevent competitors from assessing the market size and

opportunity for competing with Vyera in its distribution of

Daraprim.




4 Recently, on October 25, 2019, following receipt of several
discovery requests from the FTC, Vyera paid RL Fine to terminate
their agreement.


                                   12
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 13 of 43



     C. Generic Drug Competitors

     The Amended Complaint alleges that the restrictive

distribution system, together with the exclusive supply

contracts and data-blocking agreements, have impeded the entry

of generic drug competitors into the Daraprim market.          Of four

potential competitors, one has abandoned its efforts, two have

been so delayed they are still awaiting approval, and one only

recently succeeded in obtaining FDA approval.

     The one company that has succeeded in bringing a generic

product to market began developing its generic product in 2013,

several years prior to Vyera’s acquisition of Daraprim.          It was

therefore able to secure at least a limited supply of Daraprim.

After Vyera acquired Daraprim, Vyera’s restrictions on the

resale of Daraprim and its control of RL Fine and Fukuzyu as

suppliers of the API, however, substantially delayed and

interfered with the company’s application for FDA approval.             It

was not until February 28, 2020, which is after the filing of

this action, that the FDA granted approval for the generic drug.

     Two other companies have filed ANDA applications and are

still awaiting approval.     The Amended Complaint describes in

detail how Vyera’s web of contracts has delayed their

applications and FDA approval.      Since that web remains largely

undisturbed, the Amended Complaint also explains the challenges

that currently exist for any manufacturer of generic drugs that


                                   13
      Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 14 of 43



needs to conduct bioequivalence testing or needs access to an

approved supplier of Daraprim’s API.

    III. The Individual Defendants

      The Amended Complaint alleges that Vyera’s restricted

distribution system, exclusive supply contracts, and data-

blocking agreements were designed and implemented by the

Individual Defendants Martin Shkreli and Kevin Mulleady.           Both

men continue to hold influence over Vyera.

      A. Shkreli

      Shkreli is the founder of Vyera and the founder, former

chairman, and largest shareholder of Phoenixus, Vyera’s parent

company. 5   Shkreli currently controls a substantial minority

share position in Phoenixus.       Shkreli was the CEO of Vyera until

December 2015, when he was arrested for securities fraud.

Shkreli has been incarcerated since September 2017 and is

currently serving a seven-year sentence.

      In addition to conceiving of the generic-blocking strategy,

the Amended Complaint alleges that Shkreli has been and

continues to be personally involved in Vyera’s operations.               For

instance, in August 2017, just one month prior to his

incarceration, Shkreli drafted written communications to RL Fine

to request an exclusive supply contract for pyrimethamine.


5 The Phoenixus board of directors controls Vyera, which does not
have a board of directors.


                                    14
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 15 of 43



Since his incarceration, Shkreli has remained in regular contact

with Mulleady and others at Vyera through telephone calls,

emails, in-person prison visits, and WhatsApp messaging.          From

June to December 2019 alone, Shkreli exchanged many hundreds of

emails with Mulleady and others at Vyera to discuss strategies

for maintaining Vyera’s restricted distribution system.          Such

communications include discussions with Mulleady in August 2019

about implementing a one bottle limit on the distribution of

Daraprim at any one time.

     B. Mulleady

     Mulleady began working with Shkreli in 2011 at one of

Shkreli’s now defunct hedge funds.       Mulleady assisted Shkreli in

founding both Retrophin and Vyera.       At Vyera, Mulleady initially

was employed as managing director and chief of staff to Shkreli.

Although Mulleady’s employment at Vyera was terminated in 2016

shortly after Shkreli’s arrest, Mulleady returned to Vyera in

the summer of 2017 as Vyera’s CEO and a Phoenixus board member.

     As CEO of Vyera, a position Mulleady held until March 2019,

Mulleady managed the network of agreements that allowed Vyera to

block generic competition to Daraprim.       In 2017, for example,

Mulleady initiated an audit of all Daraprim purchasers.          Upon

learning that one first-time purchaser of Daraprim had acquired

five bottles of the drug, which approached the amount of

Daraprim necessary for bioequivalence testing, Mulleady


                                   15
        Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 16 of 43



repurchased all five bottles at a price significantly above-

market.     In 2019, it was Mulleady who was responsible for

negotiating Vyera’s exclusivity contract with RL Fine.             Mulleady

remains the chairman of the Phoenixus board of directors and a

Phoenixus shareholder.

    IV.   Procedural History

      The FTC and New York state filed this action on January 27,

2020.     On April 14, the Amended Complaint was filed, which added

California, Illinois, North Carolina, Ohio, Pennsylvania and

Virginia as plaintiffs.        The Amended Complaint alleges

violations of §§ 1 and 2 of the Sherman Act, 15 U.S.C. §§ 1, 2;

§ 5(a) of the FTC Act, 15 U.S.C. § 45(a); 6 the New York Donnelly

Act, N.Y. Gen. Bus. Law § 340 et seq.; the New York Executive

Law, N.Y. Exec. Law § 63(12); the California Cartwright Act, CA

Bus. & Prof. Code § 16700 et seq.; the California Unfair

Competition Act, CA Bus. & Prof. Code § 17200; the Illinois

Antitrust Act, 740 ILCS 10/1 et seq.; the North Carolina Unfair

or Deceptive Practices Act, N.C. Gen. Stat. § 75-1, et seq.; the

Ohio Valentine Act, Ohio Rev. Code Chpt. 1331; the Pennsylvania

UTPCPL, 73 P.S. §§ 201-3, 201-2(4)(xxi) and 201-4; the

Pennsylvania Common Law Doctrine against Restraints of Trade;

and the Virginia Antitrust Act, Virginia Code § 59.1-9.1 et seq.


6 The FTC’s antitrust claims are brought pursuant to the FTC Act.
The states bring their federal claims under the Sherman Act.


                                      16
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 17 of 43



The plaintiffs seek declaratory and injunctive relief, as well

as equitable monetary relief.

     On May 22, the defendants moved to dismiss the Amended

Complaint in its entirety.     The same day, the defendants filed a

joint motion to stay discovery.      The motion to stay discovery

was denied on June 15.     The defendants’ motions to dismiss

became fully submitted on July 27.       The period for document

discovery is scheduled to conclude on August 28, 2020.          The

remainder of the schedule for this litigation will be set at a

September 11 conference.

                               Discussion

     “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.”       Geffner v. Coca-Cola

Co., 928 F.3d 198, 199 (2d Cir. 2019) (citation omitted).          “A

claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.”

Charles v. Orange Cty., 925 F.3d 73, 81 (2d Cir. 2019) (citation

omitted).   “Threadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not

suffice.”   Empire Merchs., LLC v. Reliable Churchill LLLP, 902

F.3d 132, 139 (2d Cir. 2018) (citation omitted).         The plaintiff

must plead enough facts to “nudge[] [its] claims across the line


                                   17
       Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 18 of 43



from conceivable to plausible.”        Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).

       When a party moves to dismiss for failure to state a claim

upon which relief can be granted under Rule 12(b)(6), Fed. R.

Civ. P., a court must “constru[e] the complaint liberally,

accept[] all factual allegations as true, and draw[] all

reasonable inferences in the plaintiff’s favor.”           Coal. for

Competitive Elec. v. Zibelman, 906 F.3d 41, 48-49 (2d Cir. 2018)

(citation omitted).      But “allegations that are conclusory are

not entitled to be assumed true.”         Lynch v. City of New York,

952 F.3d 67, 75 (2d Cir. 2020) (citation omitted).

  I.     Section 13(b) of the FTC Act

       The defendants argue that, because the alleged violation of

law is not ongoing, the FTC lacks authority to bring this

lawsuit in federal district court.         Pursuant to § 13(b) of the

FTC Act, the FTC is a proper party to this lawsuit.

       The FTC Act declares “[u]nfair methods of competition” to

be unlawful, 15 U.S.C. § 45(a), and directs the FTC to prevent

violations of the FTC Act.       “Unfair methods of competition”

under the FTC Act, id., encompass violations of the Sherman Act.

FTC v. Ind. Fed’n of Dentists, 476 U.S. 447, 454 (1986).

       The FTC may combat unfair methods of competition by

initiating administrative proceedings or, in some cases, by

bringing lawsuits in federal court.         See 15 U.S.C. §§ 45(b),


                                     18
        Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 19 of 43



53(b).     The FTC may bring an administrative complaint when it

has “reason to believe” that a defendant “has been or is using”

unfair methods of competition.         15 U.S.C. § 45(b).     By contrast,

§ 13(b) of the FTC Act authorizes the FTC to file suit in

federal district court when it “has reason to believe” a

defendant “is violating, or is about to violate” the antitrust

laws.     15 U.S.C. § 53(b).

     In relevant part, § 13(b) provides:

     Whenever the [FTC] has reason to believe --

     (1) that any person, partnership, or corporation is
     violating, or is about to violate, any provision of
     law enforced by the [FTC], and

     (2) that the enjoining thereof pending the issuance of
     a complaint by the [FTC] and until such complaint is
     dismissed by the [FTC] or set aside by the court on
     review, or until the order of the [FTC] made thereon
     has become final, would be in the interest of the
     public --

     the [FTC] . . . may bring suit in a district court of
     the United States to enjoin any such act or practice.

15 U.S.C. § 53(b) (emphasis supplied).

     The Amended Complaint adequately alleges that, as of the

time it filed this lawsuit, the FTC had reason to believe that

the defendants were at that very moment actively engaged in the

violations of the provisions of the Sherman Act on which the FTC

is relying to bring this action.           It describes an unlawful

scheme devised by the defendants, which the defendants continued




                                      19
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 20 of 43



to execute and which continued to have an anticompetitive impact

on generic competition with Daraprim through the date of filing.

     Relying on FTC v. Shire ViroPharma, Inc., 917 F.3d 147 (3d

Cir. 2019), the defendants argue that the FTC lacks authority

under § 13(b) to bring this lawsuit.       In Shire, the Third

Circuit considered whether § 13(b) authorizes the FTC to bring a

lawsuit in federal district court based on “long-past conduct

without some evidence that the defendant ‘is’ committing or ‘is

about to’ commit another violation.”       Id. at 156.    Five years

prior to the filing of the FTC action, the defendant in Shire

had inundated the FDA with meritless filings in order to delay

FDA approval of generic competitors to a drug owned by the

defendant.    Id. at 149.   By the time the FTC filed suit, the

defendant had divested itself of the drug.        Id.

     In concluding that § 13(b) did not authorize the FTC’s

lawsuit in those circumstances, the Third Circuit relied both on

the plain language of § 13(b) as well as its legislative

history.   The Third Circuit determined that § 13(b)’s language

“unambiguous[ly]” prohibits “existing or impending conduct.”

Id. at 156.    The Third Circuit also noted that Congress added §

13(b) to the FTC Act in 1973 to enable the “FTC to bring an

‘immediate halt to unfair or deceptive acts or practices’ when

at the present time such practices might continue for several




                                   20
        Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 21 of 43



years until agency action is completed.’”           Id. (quoting S. Rep.

No. 93-151, at 30 (1973)).

     The defendants contend that the allegations in the Amended

Complaint address past conduct to forestall generic competition

to Daraprim, and, as such, cannot support a finding that any

defendant “is violating, or is about to violate” the antitrust

laws.     15 U.S.C. § 53(b).     In so arguing, the defendants

overread Shire and ignore significant differences between the

facts of Shire and the allegations in the Amended Complaint.

     In Shire, the misconduct had ended, and the FTC did not

assert that the defendant was “currently” violating the law.

917 F.3d at 160.       Here, the FTC does contend that the defendants

are currently engaged in violations of federal antitrust laws,

or, at the very least, that it has sufficient “reason to

believe” that the defendants are engaging in violations of

federal antitrust laws.        15 U.S.C. § 53(b).     Among other things,

most of Vyera’s anticompetitive contracts are still in effect.

The network of contracts remains sufficiently robust to impede

competition to this day and to allow Vyera to continue to sell

Daraprim at $750 per pill.

     The defendants emphasize that the negotiation and execution

of the contracts occurred prior to the filing of this action.

This argument is meritless.        The FTC is not required to bring

suit at the exact moment contractual negotiations ripen into


                                      21
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 22 of 43



executed contracts.    It is the extant scheme that provides the

basis for the lawsuit.

     The defendants also note that one generic competitor has --

after seven years of trying -- won FDA approval to produce and

sell a generic competitor to Daraprim.       This hard-won approval

does not immunize the defendants from antitrust liability.              As

already explained, the alleged scheme continues.         Moreover, a

restraint of trade need not “completely block[]” competition to

be unlawful.   United States v. Microsoft Corp., 253 F.3d 34, 64

(D.C. Cir. 2001); see also New York ex rel. Schneiderman v.

Actavis PLC, 787 F.3d 638, 656 (2d Cir. 2015) (“Namenda II”)

(“The test is not total foreclosure, but whether the challenged

practices bar a substantial number of rivals or severely

restrict the market’s ambit.” (citation omitted)).         In any

event, the FDA approval did not come before this lawsuit was

filed.

     For the same reasons, the Individual Defendants’ argument

that the Amended Complaint lacks allegations that either Shkreli

or Mulleady are violating or are about to violate the law also

fails.   The Amended Complaint alleges that the Individual

Defendants designed and implemented Vyera’s competition-blocking

system and that that system remains in place.        The Amended

Complaint also alleges that Shkreli and Mulleady still hold

leadership positions and decision-making power at Vyera.


                                   22
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 23 of 43



     In sum, the FTC has alleged that the Individual Defendants,

as well as Vyera, were still engaged in the alleged violations

of the antitrust laws as of the date that the FTC filed this

lawsuit.   Section 13(b) therefore provides the FTC with the

authority to file this lawsuit in federal court.

  II.   Section 63(12) of New York Executive Law

     The defendants seek dismissal of the claims brought

pursuant to § 63(12) of New York Executive Law, which authorizes

the New York Attorney General to seek equitable relief.          In

relevant part, § 63(1) provides:

     Whenever any person shall engage in repeated
     fraudulent or illegal acts or otherwise demonstrate
     persistent fraud or illegality in the carrying on,
     conducting or transaction of business, the attorney
     general may apply . . . for an order enjoining the
     continuance of such business activity or of any
     fraudulent or illegal acts, [and] directing
     restitution and damages . . . . The term “persistent
     fraud” or “illegality” as used herein shall include
     continuance or carrying on of any fraudulent or
     illegal act or conduct. The term “repeated” as used
     herein shall include repetition of any separate and
     distinct fraudulent or illegal act, or conduct which
     affects more than one person.

N.Y. Exec. Law § 63(12) (emphasis supplied).        Thus, the New York

Attorney General may seek equitable relief for either (1)

“repeated fraudulent or illegal acts,” or (2) “persistent fraud

or illegality in the carrying on, conducting or transaction of

business.”   Id.




                                   23
      Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 24 of 43



      The defendants seek dismissal of the § 63(12) claim on the

ground that the Amended Complaint does not allege any continuing

violations of the law.      This argument ignores the statutory

provision making “repeated” violations of the law actionable.

In any event, for the same reasons discussed in connection with

the defendants’ challenge to the FTC’s authority to bring this

action pursuant to § 13(b) of the FTC Act, the Amended Complaint

adequately alleges that the illegality persists.

    III. Federal Antitrust Claims

      The defendants argue that the Amended Complaint fails to

adequately allege violations of §§ 1 and 2 of the Sherman Act. 7

      A. Section 1 of the Sherman Act

      Section 1 of the Sherman Act prohibits restraints on trade

effected by a contract, combination, or conspiracy.          US Airways,

Inc. v. Sabre Holdings Corp., 938 F.3d 43, 54 (2d Cir. 2019).

To prove a § 1 violation, a plaintiff must show that there were

“concerted actions between at least two legally distinct

economic entities” which evince “a conscious commitment to a

common scheme designed to achieve an unlawful objective.”

United States v. Apple, Inc., 791 F.3d 290, 313, 315 (2d Cir.

2015) (citation omitted).      The “crucial question” in a Section 1




7 The defendants have not argued that the state antitrust claims
may be dismissed if the federal antitrust claims survive.



                                    24
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 25 of 43



case is whether “the challenged conduct stems from independent

decision or from an agreement, tacit or express.”         Id. at 314-15

(citation omitted).

     At the pleading stage, a plaintiff must allege enough facts

to support the inference that a conspiracy existed.         Mayor and

City Council of Baltimore, Md. v. Citigroup, Inc., 709 F.3d 129,

136 (2d Cir. 2013).    “While for purposes of a summary judgment

motion, a Section 1 plaintiff must offer evidence that tends to

rule out the possibility that the defendants were acting

independently, to survive a motion to dismiss, . . . a plaintiff

need only allege enough factual matter (taken as true) to

suggest that an agreement was made.”       Starr v. Sony BMG Music

Entm’t, 592 F.3d 314, 321 (2d Cir. 2010) (citation omitted).

     To prove the existence of a conspiracy, parallel action is

not, by itself, sufficient.     Apple, 791 F.3d at 315.       But, “the

existence of additional circumstances, often referred to as

‘plus’ factors . . . when viewed in conjunction with the

parallel acts, can serve to allow a fact-finder to infer a

conspiracy.”   Id.   (citation omitted).     These additional

circumstances can consist of “direct evidence that the

defendants entered into an agreement,” or “circumstantial facts

supporting the inference that a conspiracy existed.”          Id.

(citation omitted).    “Circumstances that may raise an inference

of conspiracy include a common motive to conspire, evidence that


                                   25
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 26 of 43



shows that the parallel acts were against the apparent

individual economic self-interest of the alleged conspirators,

and evidence of a high level of interfirm communications.”              Id.

(citation omitted).

     Once a plaintiff has adequately alleged concerted action,

the plaintiff must allege that the concerted action “constituted

an unreasonable restraint of trade.”       Anderson News, L.L.C. v.

Am. Media, Inc., 899 F.3d 87, 97 (2d Cir. 2018) (Anderson II)

(citation omitted).    A restraint of trade may be per se

unreasonable or unreasonable under the rule of reason.          Id.     The

plaintiffs assert a violation that is assessed under the rule of

reason.

     The rule of reason analysis requires a court to weigh “the

relevant circumstances of a case to decide whether a restrictive

practice constitutes an unreasonable restraint on competition.”

Anderson News, L.L.C. v. Am, Media, Inc., 680 F.3d 162, 192 (2d

Cir. 2012) (Anderson I) (citation omitted).        Such factors may

include “specific information about the relevant business, its

condition before and after the restraint was imposed, and the

restraint’s history, nature, and effect.”        State Oil Co. v.

Khan, 522 U.S. 3, 10 (1997).      At the pleading stage, a plaintiff

must allege a “relevant market,” as well as an “adverse effect

on competition.”    Elecs. Commc’ns v. Toshiba Am. Consumer

Prods., Inc., 129 F.3d 240, 244 (2d Cir. 1997).         “The true test


                                   26
        Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 27 of 43



of legality under § 1 of the Sherman Act is whether

the restraint imposed is such as merely regulates and perhaps

thereby promotes competition or whether it is such as may

suppress or even destroy competition.”          Apple, 791 F.3d at 322

(citation omitted).

     The Amended Complaint identifies the relevant market as the

market for pyrimethamine products that have received FDA

approval for sale in the United States.          It plausibly alleges

that Vyera orchestrated a conspiracy with its suppliers and

distributors with the purpose of blocking competitors from

entering the relevant market, thereby maintaining the inflated

price of Daraprim.       The specific information regarding the

conspiracy that is recited in the Amended Complaint includes the

terms of Vyera’s contracts, the number of those contracts, and

the context in which each of them was entered and maintained.

The contract terms include provisions precluding sales to

Vyera’s generic pharmaceutical competitors, limiting the

quantity of product of both Daraprim and API available for

repurchase, and paying distributors to limit access to market

data.     In return for agreeing to these restrictive terms, Vyera

paid its distributors a percentage of Daraprim’s WAC and paid at

least one of its suppliers a percentage of its net revenues of

Daraprim.     The higher the price of Daraprim, thus, the more

Vyera’s alleged co-conspirators would benefit from each sale.


                                      27
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 28 of 43



In addition to describing these contractual terms, the Amended

Complaint recites conversations with co-conspirators

acknowledging Vyera’s purpose to block competition by generic

drug manufacturers.

       The Amended Complaint also adequately alleges that the

restrictive distribution system, the exclusive supply contracts,

and the data-blocking agreements are unreasonable restraints of

trade that adversely affect competition in the relevant market.

This alleged conspiracy struck at the heart of the American

pharmaceutical market for pyrimethamine and more generally the

regulatory framework established to promote the supply and

affordability of pharmaceuticals.       The regulatory framework is

designed to encourage substitution of generic equivalents for

branded drugs and assumes access to branded drugs for

bioequivalence testing and to approved API manufacturers.          As

alleged, Vyera’s agreements impeded competitors from obtaining

expedited ANDA approval.     They blocked competitors from

obtaining access to approved API manufacturers and sufficient

supplies of Daraprim.    The data-blocking agreements made it

difficult for competitors to assess the market size of Daraprim

and determine whether to invest in the development of a generic

substitute for Daraprim.

     Not only is it alleged that the purpose of these agreements

was to block competition, it is also alleged that the


                                   28
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 29 of 43



conspirators succeeded in accomplishing that purpose.          The

Amended Complaint explains how multiple manufacturers of generic

pharmaceuticals that wish to compete with Vyera have been

delayed for years in obtaining FDA approval because of their

inability to obtain Daraprim for bioequivalence testing and API

from an FDA-approved manufacturer.       And of course, Vyera

continues to sell Daraprim at the inflated price of $750 per

tablet. 8

     In arguing for dismissal of the § 1 claim, the defendants

challenge the sufficiency of the pleadings as to both concerted

action and the adverse effect on competition.        They do not

dispute that the relevant market is the market for FDA-approved

pyrimethamine products for sale in the United States.

     With respect to concerted action, the defendants argue that

the § 1 claim does not adequately allege that Vyera’s

distributors and pyrimethamine suppliers shared Vyera’s

anticompetitive goal.    They contend that the Amended Complaint

lacks allegations that the distributors and suppliers stood to

benefit from the alleged anticompetitive scheme or had knowledge

of Vyera’s anticompetitive intent.       The defendants are wrong.

The restrictive terms of the contracts described above,


8 See Astrazeneca AB, 985 F. Supp. 2d. at 502-03 (describing the
gradual decline in prices that occurs when multiple generic
competitors, over time, enter a market previously occupied by a
single branded drug).


                                   29
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 30 of 43



especially when combined with Vyera’s radical pricing strategy,

made it obvious to Vyera’s commercial partners that they were

agreeing to engage in anticompetitive conduct by executing those

agreements.   Because the distributors and at least one supplier,

RL Fine, were paid a percentage of Daraprim’s WAC and Vyera’s

net annual revenue, respectively, the more extravagantly-priced

Daraprim Vyera sold, the more the coconspirators stood to gain.

In addition, Vyera openly discussed with several coconspirators,

including its other supplier, Fukuzyu, its intention to block

generic competition.    Finally, Vyera’s illicit goal was public

knowledge as early as November 2015, when the Senate Special

Committee’s investigation was launched.

     Next, the defendants contend that the § 1 claim does not

plausibly allege an adverse effect on competition.         In

particular, the defendants argue that Vyera was under no

obligation to sell Daraprim to its competitors.         While a seller

“generally has a right to deal, or refuse to deal, with whomever

it likes,” it may do so only “as long as it does so

independently.”   Anderson I, 680 F.3d at 183 (emphasis in

original); see also United States v. A. Shrader’s Son, Inc., 252

U.S. 85, 99 (1920) (noting that a seller may not “destroy [its]

dealers’ independent discretion through restrictive

agreements”).   Vyera used contractual restrictions on its

distributors’ sales (and on their customers’ sales), as


                                   30
       Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 31 of 43



described above, to coordinate the scheme to block generic

competition and maintain Daraprim’s inflated price.           This Vyera

is not permitted to do.       See Monsanto Co. v. Stray-Rite Service

Corp., 465 U.S. 752, 761 (1984); United States v. Colgate & Co.,

250 U.S. 300, 306-07 (1919).

       Similarly, the defendants contend that the plaintiffs have

failed to adequately allege that Vyera’s exclusive supply

agreements harm competition.        While it is true that exclusive

dealing arrangements may have “pro-competitive purposes and

effects, such as assuring steady supply, affording protection

against price fluctuations, reducing selling expenses, and

promoting stable, long-term business relationships,” Geneva

Pharms. Tech. Corp. v. Barr Labs. Inc., 386 F.3d 485, 508 (2d

Cir. 2004), the Amended Complaint alleges that Vyera’s exclusive

supply contracts had anti-competitive purposes.           For instance,

the Amended Complaint alleges that Vyera contracted with RL Fine

for an exclusive supply of its pyrimethamine even though Fukuzyu

reliably produces more pyrimethamine than Vyera orders or can

use.    The Amended Complaint also alleges that Vyera invoked its

contracts with its suppliers to prevent them from supplying

pyrimethamine to competitors.        Because access to FDA-approved

manufacturers of pyrimethamine was blocked by Vyera, potential

competitors were delayed as they sought FDA approval for a

generic competitor to Daraprim.        See id. at 508-09 (exclusive


                                     31
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 32 of 43



supply agreement between a drug-maker and API supplier allowed

the supplier to control the “entire supply” of the API and

“freeze competitors out” of the generic drug market); see also

Namenda II, 787 F.3d at 656 (“The test is not total foreclosure,

but whether the challenged practices bar a substantial number of

rivals or severely restrict the market’s ambit.” (citation

omitted)). 9

     Finally, the defendants argue that the existence of the

data-blocking agreements does not support the antitrust claim

because information on market size is “readily accessible” from

the decades over which Daraprim has been sold and from data

about the incidence of the infection that may be treated with

Daraprim.      The allegations regarding these agreements support

the plaintiffs’ allegations more generally regarding the

defendants’ anti-competitive intent.       The determination of




9 The defendants also argue that Vyera’s exclusive supply
contract with Fukuzyu is not harmful to competition because its
term was set at a limited number of years. A fact-finder will
assess the anti-competitive effect of this and the other Vyera
contracts at a later stage of this litigation. The Fukuzyu
contract, however, includes an automatic annual renewal term and
remains in place today. In any event, that contract was just
one facet of the overarching scheme and there is no requirement
that a scheme to thwart competition run beyond a particular
number of months or years to be actionable.



                                   32
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 33 of 43



whether these agreements materially impacted the ability of

generic competitors to enter the market must await trial. 10

     B. Section 2 of the Sherman Act

     Section 2 of the Sherman Act provides that it is unlawful

to “monopolize, or attempt to monopolize . . . any part of the

trade or commerce among the several States, or with foreign

nations.”   15 U.S.C. § 2.    “To safeguard the incentive to

innovate, the possession of monopoly power” is not found

unlawful, however, “unless it is accompanied by an element of

anticompetitive conduct” -- that is conduct lacking a

“legitimate business purpose” that makes sense “only because it

eliminates competition.”     In re Adderall XR Antitrust Litig.,

754 F.3d 128, 133 (2d Cir. 2014) (citation omitted).          A

plaintiff asserting a monopolization claim must allege both: (1)

“the possession of monopoly power in the relevant market,” and

(2) “the willful acquisition or maintenance of that power as

distinguished from growth or development as a consequence of a

superior product, business acumen, or historic accident.”          Id.

(citation omitted); see also Geneva, 386 F.3d at 495.




10The defendants note that between 2014 and 2019, three generic
competitors filed ANDA applications. Section 1 forbids a
conspiracy to restrain competition even where that conspiracy is
not completely successful.



                                   33
      Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 34 of 43



      It is not disputed that the Amended Complaint adequately

alleges Vyera’s monopoly power in the market for FDA-approved

pyrimethamine products for sale in the United States.           For the

same reasons just discussed in connection with the motion to

dismiss the § 1 claim, the Amended Complaint adequately alleges

that the defendants willfully engaged in anticompetitive conduct

to maintain that monopoly.

      In arguing to the contrary, the defendants argue that they

have no duty to transact business with a competitor.           “The

absence of a duty to transact business with another firm is, in

some respects, merely the counterpart of the independent

businessman’s cherished right to select his customers and

associates,” as recognized under § 1 of the Sherman Act.           Aspen

Skiing Co. v. Aspen Highlands Skiing Corp., 472 U.S. 585, 601 &

n.27 (1985) (citing Monsanto, 465 U.S. at 761, and Colgate, 250

U.S. at 370.).    As with § 1 cases, this right is not

“unqualified.”    Id. at 601.    The right does not permit action

taken for the purpose of creating or maintaining monopoly power.

Id.

      The Amended Complaint alleges that Vyera, while holding a

monopoly, prohibited any sales of Daraprim, directly or

indirectly, to generic pharmaceutical competitors and even re-

purchased Daraprim at above-retail prices to stymie competitors’

access to Daraprim.     The Amended Complaint further alleges that


                                    34
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 35 of 43



Vyera did so because access to Daraprim was, by regulation,

necessary for potential competitors to enter the market.          These

allegations plausibly plead that the defendants blocked

competitors from accessing Daraprim for the purpose of

maintaining their monopoly.     See Verizon Commc'ns Inc. v. Law

Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 410 (2004).

     The other arguments the defendants make to challenge the

plaintiffs’ § 2 claim repeat those they presented to the § 1

claim.   For the same reasons, those objections are rejected.

See, e.g., E&L Consulting, Ltd. v. Doman Indus. Ltd., 472 F.3d

23, 31 (2d Cir. 2006) (“A viable claim under Section 2

challenging a distributorship agreement must, like a Section 1

claim, show harm to competition.”); see also Microsoft, 253 F.3d

at 59 (“[T]he analysis under [S]ection 2 is similar to [the rule

of reason analysis] under [S]ection 1.”).

     C. Sherman Act Claims Against the Individual Defendants

     Shkreli and Mulleady argue that even if the Amended

Complaint plausibly alleges that Vyera violated the Sherman Act,

the Sherman Act claims against them should be dismissed.          An

individual may be held liable under the Sherman Act to the

extent that individual has “participated in violations of” the

antitrust laws, such as by “negotiating, voting for[,] or

executing agreements which constituted steps in the progress of

the conspiracy.”    Hartford-Empire Co. v. United States, 323 U.S.


                                   35
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 36 of 43



386, 407 (1945); see also Lorain Journal Co. v. United States,

342 U.S. 143, 145 n.2 (officers and directors “participated in

the conduct alleged to constitute the attempt to monopolize”).

     According to the Amended Complaint, Shkreli is Phoenixus’s

largest shareholder and the founder and former CEO of Vyera, and

Mulleady is Phoenixus’s chairman of the board and the former CEO

of Vyera.   The Amended Complaint alleges that they not only

participated in the anticompetitive conduct at issue, but also

designed, implemented, and negotiated the network of contracts

that block generic competition to Daraprim.

     The Individual Defendants argue that the Amended Complaint

must allege that they, as individuals, conspired with Vyera’s

distributors or suppliers for purposes of the plaintiffs’ § 1

claim, or that they, as individuals, possessed monopoly power,

for purposes of the plaintiffs’ § 2 claim.        Not so.   Performing

the activities described in the Amended Complaint as corporate

officers and agents is sufficient to subject them to liability

for antitrust violations.     Moreover, they benefitted personally

from the illegality to the extent Vyera benefitted and their

intent to benefit Vyera establishes as well their intent to

benefit themselves through that wrongdoing.




                                   36
       Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 37 of 43



     IV.   Pennsylvania Unfair Trade Practices and Consumer
           Protection Law (“UTPCPL”)

       The defendants seek dismissal of the Pennsylvania UTPCPL

claim.     The Pennsylvania UTPCPL, 73 Pa. Stat. Ann. § 201-1 et

seq., “is designed to protect the public from fraud and

deceptive business practices.”        Belmont v. MB Inv. Partners,

Inc., 708 F.3d 470, 497 (3d Cir., 2013) (citation omitted).               The

UTPCPL makes unlawful “unfair methods of competition” and

“unfair or deceptive acts or practices.”          73 Pa. Stat. Ann. §

201-2(4).     The statute defines these terms as twenty specific

prohibited practices, id. § 201-2(4)(i)-(xx), and adds a

catchall provision that prohibits “any other fraudulent or

deceptive conduct which creates a likelihood of confusion or of

misunderstanding.”      Id. § 201-2(4)(xxi); see also Belmont, 708

F.3d at 497-98.     The Amended Complaint relies on the catchall

provision as the basis for its UTPCPL claim.

       The Commonwealth Court of Pennsylvania recently considered

whether the UTPCPL should be interpreted “to render all

antitrust violations actionable.”         Anadarko Petroleum Corp. v.

Commonwealth, 206 A.3d 51, 60 (Pa. Commw. Ct. 2019). 11          It


11The court in Anadarko held that the Commonwealth could not
allege that the defendants’ joint venture and market sharing
agreements violated the UTPCPL because the conduct did not meet
the statutory definition of the catchall provision. 206 A.3d at
61. The court determined that other claims, which alleged
“disingenuous and misleading behavior,” were viable under the
UTPCPL because they did meet this statutory definition. Id. at


                                     37
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 38 of 43



determined that “the scope of actionable antitrust behavior

under the UTPCPL is narrower than under federal antitrust law”

because the Pennsylvania General Assembly has declined to use

its “powers to expressly define monopolistic behavior,” among

other conduct deemed anticompetitive under the federal antitrust

laws, as an “unfair method[] of competition” or an “unfair or

deceptive act[] or practice[]” for purposes of the UTPCPL. 12           Id.

The court in Anadarko determined that the “only manner in which

[such] activities can give rise to viable UTPCPL actions is if

they fit within one of the categories of behavior” that the

UTPCPL expressly deems an “unfair method[] of competition” or an

“unfair or deceptive act[] or practice[].”        Id.

     The Amended Complaint does not adequately allege that the

anticompetitive conduct it describes is “fraudulent,”

“deceptive,” or likely to create “confusion” or

“misunderstanding.”    73 Pa. Stat. Ann. § 201-2(4)(xxi).        In




62. The decision permitting those claims to survive is being
reviewed on appeal. Commonwealth v. Chesapeake Energy Corp.,
218 A.3d 1205 (Pa. 2019) (per curiam).

12The Pennsylvania Attorney General also may promulgate
definitions of the terms “unfair methods of competition” and
“unfair or deceptive acts or practices” through administrative
rulemaking. 73 Pa. Stat. Ann. § 201-3.1. The court in Anadarko
noted that the Pennsylvania Attorney General, like the
Pennsylvania General Assembly, has declined to expand the
definition of these terms to cover the full panoply of conduct
deemed unlawful under the federal antitrust laws. 206 A.3d at
60-61.


                                   38
          Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 39 of 43



fact, it asserts that Vyera informed its distributors and

suppliers of the purpose behind its desired contractual terms,

and Vyera executives testified before the Senate about their

intention to prevent potential competitors from obtaining enough

Daraprim to conduct bioequivalence testing.

          In opposing dismissal of the UTPCPL claim, the plaintiffs

do not address the holding of Anadarko and repeatedly warn

against defining the term “fraud” as contained in the residual

clause of § 201-2(4)(xxi) too narrowly, noting that fraud has a

“broader meaning in equity.”           But, the plaintiffs fail to cite

any precedent suggesting that the conduct at issue here is

“fraudulent” for purposes of the residual clause of the UTPCPL.

This Court declines to expand the plain terms of the statute. 13

     V.     Damages

          Next, the Individual Defendants argue that certain state

law claims -- those brought under the New York Executive Law,

New York’s Donnelly Act, and Ohio’s Valentine Act -- must be

dismissed to the extent they seek damages.             They contend that

when the New York Attorney General sues for damages on behalf of

a government entity under the New York Executive Law or Donnelly


13While the plaintiffs argue that they have pleaded
“constructive fraud,” they do not explain how the conduct at
issue qualifies as constructive fraud, nor do they provide any
authority suggesting that the reference to fraudulent conduct in
the catchall provision of the UTPCPL should be interpreted to
encompass constructive fraud.


                                        39
        Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 40 of 43



Act, the Attorney General must specify the government entity

upon whose behalf she brings the suit, and that she has failed

to do so here.      See N.Y. Gen. Bus. Law §       342-b; N.Y. Exec. Law

§ 63.     The Individual Defendants also contend that New York may

not seek damages on behalf of natural persons under the Donnelly

Act, and that Ohio may not seek damages on behalf of indirect

purchasers under the Valentine Act.

     These arguments fail for the simple reason that the

plaintiffs in this action do not seek damages; they seek

equitable monetary relief.        This they are allowed to do.       See

N.Y. Gen. Bus. Law §       342; N.Y. Exec. Law § 63; Georgia v. Pa.

R. Co., 324 U.S. 439, 447 (1945); O.R.C. Chapter 1331.11; O.R.C.

§ 109.81.

  VI.     Equitable Monetary Relief

     The Individual Defendants also take issue with the demand

for equitable monetary relief.         They argue that the Amended

Complaint fails to allege that they have unjustly gained as a

result of the alleged misconduct, and that, in any event, the

plaintiffs have not given them “fair notice” of the type of

equitable monetary relief they seek -- “whether restitution,

disgorgement, or some form of damages.”

     These arguments also fail.         First, the Amended Complaint

alleges that both Shkreli and Mulleady have directly benefitted

from Vyera’s ill-gotten gains, including as shareholders.


                                      40
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 41 of 43



Second, “courts have routinely deprived wrongdoers of their net

profits from unlawful activity, even though that remedy may have

gone by different names.”     Liu v. Securities and Exchange

Commission, 140 S. Ct. 1936, 1942-43 (2020) (noting that

“restitution” is frequently called “disgorgement”).         At this

stage, the Amended Complaint provides sufficient notice to the

Individual Defendants of the plaintiffs’ claims against them, as

well as the plaintiffs’ requested relief.

  VII. Statute of Limitations

     Finally, Shkreli argues that the four-year statutes of

limitations that apply to laws underlying certain claims in the

Amended Complaint bar those claims when brought against him.

These include the Sherman Act claims as well as the state law

claims of New York, California, Illinois, North Carolina, Ohio,

and Virginia.   This argument is rejected.

     The Amended Complaint alleges that Shkreli has participated

in conduct that is illegal under each of the laws within the

four-year period that preceded the filing of this action.          For

instance, it asserts that he worked as recently as August 2017

to cause Vyera to enter an exclusive supply contract with RL

Fine, and in August 2019 he strategized with Mulleady about

restricting Daraprim sales to one bottle at a time to impede

competitors in their efforts to conduct bioequivalence testing.

And, of course, it alleges that Shkreli played a critical role


                                   41
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 42 of 43



in the design and execution of contracts at the heart of this

scheme that remained in effect as of the date this action was

filed.   While Shkreli may have lost his official title as an

officer or director of Vyera upon his arrest in 2015, his

liability hinges not on his title, but on his involvement and

participation in Vyera’s unlawful scheme.

     Moreover, there is no statute of limitations for a § 13(b)

claim, which as described above, requires ongoing illegal

activity at the time the claim is brought.        While § 4 of the

Clayton Act, 15 U.S.C. § 15b, provides a four-year statute of

limitations for a damages action, the FTC’s claims for equitable

relief under § 13(b) of the FTC Act are not subject to a statute

of limitations.    See Fed. Trade Comm'n v. Credit Bureau Ctr.,

LLC, 937 F.3d 764, 783 (7th Cir. 2019) (“[S]ection 13b has no

statute of limitations.”); see also F.T.C. v. Instant Response

Sys., LLC, No. 13cv976 (ILG), 2014 WL 558688, at *3 (E.D.N.Y.

Feb. 11, 2014) (“[C]ourts have universally rejected arguments

that statutes of limitations from other provisions of the FTCA

apply to [§ 13b], the provision authorizing the FTC’s suit on

these counts.”).

                               Conclusion

     The defendants’ May 22, 2020 motions to dismiss are granted

as to the Pennsylvania UTPCPL claim.        As to all of the other




                                   42
     Case 1:20-cv-00706-DLC Document 229 Filed 08/18/20 Page 43 of 43



claims in the Amended Complaint, the May 22 motions to dismiss

are denied.


Dated:    New York, New York
          August 18, 2020

                                  ____________________________
                                          DENISE COTE
                                  United States District Judge




                                   43
